                                                                                                                                 United States District Court
                                                                                                                                    Southern District of Texas

                                           UNITED STATES DISTRICT COURT                                                                 ENTERED
                                            SOUTHERN DISTRICT OF TEXAS                                                               October 29, 2018
                                                                                                                                    David J. Bradley, Clerk
                                                MCALLEN DIVISION

ALAN RICHARD HOGLE,                            §
                                               §
        Petitioner,                            §
VS.                                            §                                 MISC. ACTION NO. 7:18-MC-01298
                                               §
LORIE DAVIS, Director, Texas Department §
of Criminal Justice, Correctional Institutions §
Division,                                      §
                                               §
        Respondent.                            §


                        ORDER ADOPTING REPORT AND RECOMMENDATION

       Pending before the Court is Petitioner Alan Richard Hogle’s Application to Proceed In
Forma Pauperis (“IFP”), along with a petition for a writ of habeas corpus pursuant to 28 U.S.C. §
2254, which had been referred to the Magistrate Court for a report and recommendation. On
September 21, 2018, the Magistrate Court issued the Report and Recommendation,
recommending that Petitioner’s case be dismissed without prejudice, that the IFP application be
denied as moot, that Petitioner be denied a certificate of appealability, and that this action be
dismissed. The time for filing objections has passed and no objections have been filed.

        Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, it is hereby ORDERED that Petitioner’s § 2254
case is DISMISSED without prejudice for failure to exhaust and Petitioner’s IFP application is
DENIED as moot. Petitioner is also DENIED a certificate of appealability and further ORDERS
that this action be DISMISSED.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 29th day of October, 2018.


                                                                           ___________________________________
                                                                           Micaela Alvarez
                                                                           United States District Judge

1
  As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’” Douglas v. United Servs.
Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting FED. R. CIV. P. 72(b) advisory committee’s note (1983)) superceded by statute on other
grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2,
2012).




1/1
